El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
Los albaeeas design,ados en un testamento solicitaron y obtuvieron cartas testamentarias en la forma provista por el artículo 597 del Código de Enjuiciamiento Civil (edición de 1933). Más tarde estos albaeeas acudieron en solicitud de una administración, de los bienes de la herencia. Al solicitar las cartas testamentarias, los albaeeas pagaron el derecho de $5 prescrito por el inciso (I) de la sección 2 de la ley apro-bada el 11 de marzo de 1915. (Apéndice al Código de En-juiciamiento Civil, edición de 1933,, págs. 294 y 296.) Al acu-dir en solicitud de un administrador judicial se pegaron a pagar otros $5 en la teoría de que la petición para que se designara tal administrador no era un procedimiento inde-pendiente sin,o meramente otro paso en el mismo procedi-miento testamentario ya iniciado al librarse las cartas testa-*751mentarías. El secretario se negó a radicar la petición en que se solicitaba el nombramiento de nn administrador sin, el pago de $5 adicionales, y el juez de distrito rehusó orde-nar la radicación de la petición sin tal pago. Los autos de los procedimientos habidos en la corte de distrito se hallan ahora ante nos por certiorari.
Tiene mucho peso el argumento de que la solicitud de car-tas testamentarias y la petición para que se designe un ad-ministrador judicial fueron únicamente pasos sucesivos en un, solo procedimiento de “jurisdicción voluntaria” y que por esta razón no debe exigirse a los peticionarios que paguen un derecho adicional de $5 por radicar su segunda petición. En Márvez v. Corte de Distrito, 48 D.P.R. 157, se decidió una cuestión similar adversamente a la contención de los aquí peticionarios. Es cierto que los hechos y la cuestión resuelta en el caso de Márvez no eran idénticos a los hechos y a la ■cuestión que ahora pende ante nos. No obstante, el ratio decidendi de la decisión en el caso de Márvez es aplicable a fortiori a los hechos del presente. Aunque podría decirse mucho sobre ambos lados de la cuestión., no estamos prepa-rados para repudiar la doctrina del caso de Márvez.

Debe anularse él auto expedido.

Los Jueces Asociados Señores Córdova Dávila y Travieso no intervinieron.